DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1-9, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Workman (US 6,662,514) and Workman (US 4,817,794).
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 5 towards the frangible connector having “a first thickness near a center of the connector and a second, reduced thickness near each of the first end and the second end” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 4, 5 are objected to because of the following informalities:  
	Claim 4, line 2, the correct phrase is “with the at least one frangible connector”
	Claim 5, line 4, the correct phrase is “of the second one of the protective caps”
  	Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Workman (US 6,662,514) in view of Workman (US 4,817,794).
Regarding claims 1 and 2, Workman discloses a protective cap assembly comprising: a plurality of protective caps 14 each including a stem 20 and a top plate 42, the top plates 42 each having a plurality of edges, (Fig 2, 3), but does not disclose wherein one of the edges of a first one of the protective caps is connected to an adjacent edge of a second one of the caps in a manner that allows for manually separating the first or second one of the protective caps from the assembly; comprising at least one frangible connector extending between the one of the edges and the adjacent edge. However, Workman’794 discloses a plurality of plastic construction elements S having a plurality of edges, one of the edges of a first one of the elements is connected to an adjacent edge of a second one of the elements in a manner that allows for manually separating the first or second one of the elements from the assembly, comprising at least one frangible connector 20, 22, 24, 26 extending between the one of the edges and the adjacent edge (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Workman to include a frangible connector as taught by Workman’794, in order to provide an assembly of protective caps that would allow for and easy and efficient handling, packing and transportation of the plurality of protective caps.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the one of the edges of a first one of the protective caps would be connected to an adjacent edge of a second one of the caps.
Regarding claim 3, Workman’794 further discloses the at least one frangible connector 20, 22, 24, 26 comprises at least two frangible connectors between the one of the edges and the adjacent edge (Fig 2). 
Regarding claim 4, Workman modified by Workman’794 further discloses the modified plurality of caps would be arranged in a array including a plurality of rows and a plurality of columns with the at least one frangible connector extending between set of oppositely facing, adjacent edges on the top plates of the caps (Fig 1 of Workman’794).
Regarding claim 16, Workman modified by Workman’794 discloses the claimed basic claimed method. The claimed method steps would have been obvious method of creating the assembly. The steps can obviously be seen in the above rejections of the apparatus claims since the method claims merely recite the apparatus claims in method form.
Regarding claim 17, Workman discloses the step of molding the plurality of protective caps (Col 3, Lines 52-53), Workman’794 further discloses the step of establishing the connection during the molding (Col 3, Lines 13-16).
Regarding claim 18, Workman’794 further discloses establishing the connection comprises molding a frangible connector 20, 22, 24, 26 that extends between the one of the edges and the adjacent edge (Fig 1, 2).

8.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Workman (US 6,662,514) in view of Workman (US 4,817,794) and further in view of Vogrig (US 7,654,389). Workman modified by Workman’794 discloses as discussed in claim 1, but does not disclose the plurality of protective caps includes a first array of protective caps and a second array of protective caps, the top plates of the first array face in a first direction, the top plates of the second array face in a second, opposite direction, the stems of the protective caps are situated between the top plates of the first array and the second array, and the stems of the first array alternate with the stems of the second array. However, Vogrig  discloses an array of elements including a plurality of plates 14 including a first array of plates and a second array of plates, the top plates of the first array face in a first direction, the top plates of the second array face in a second, opposite direction, the stems of the plates are situated between the top plates of the first array and the second array, and the stems of the first array alternate with the stems of the second array, (Fig 1, 12). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Workman and Workman’794to have a first array and a second array of protective caps as taught by Vogrig, in order to provide stacks of protective caps that would allow for and easy and efficient handling, packing and transportation of the plurality of protective caps.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Allowable Subject Matter
9.	Claims 5-8, 10-15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
4/26/2022